

EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of June 1, 2007,
between NeoMedia Technologies, Inc. a Delaware corporation (the “Company”), and
William J. Hoffman Jr. (the “Executive”).
 
1. Employment. The Company hereby agrees to employ the Executive, and the
Executive hereby agrees to be employed by the Company, on the terms and
conditions set forth herein.
 
2. Term. The employment of the Executive by the Company as provided herein will
commence on June 18, 2007 (the “Effective Date”) and terminate as herein
provided (such period, the “Employment Period”).
 
3. Position, Duties and Responsibilities.
 
(a) Position. Effective as of the Effective Date and throughout the Employment
Period, the Executive hereby agrees to serve, and the Company hereby agrees to
employ, the Executive, as Chief Executive Officer of the Company, reporting to
the Company’s Board of Directors (the “Board”). The Executive shall devote his
best efforts and substantially all of his business time and attention to the
performance of services to the Company in his capacity as an officer thereof and
as may reasonably be requested by the Board. The duties, functions,
responsibilities and authority of the Executive, including those reasonably
required by the Board hereunder, shall be those as are reasonable and customary
for a person serving as chief executive officer of an enterprise comparable to
the Company. Subject to the foregoing, the Company shall retain full direction
and control of the means and methods by which the Executive performs the above
services.
 
(b) Exclusivity. Except with the prior written approval of the Board (which the
Board may grant or withhold in its sole and absolute discretion), the Executive,
during the Employment Period, shall devote substantially all of his working
time, attention and energies to the business of the Company and will not (i)
accept any other employment, (ii) serve on the board of directors or similar
body of any other business entity, or (iii) engage, directly or indirectly, in
any other business activity (whether or not pursued for pecuniary advantage)
that is or may be competitive with, or that might place him in a competing
position to, that of the Company or any of its affiliates. Notwithstanding the
foregoing, the Executive may continue to engage in those activities listed on
Schedule 1 provided such activities do not unreasonably interfere with the
performance by the Executive of his duties as Chief Executive Officer of the
Company.
 
(c) Conditions to Employment. The Executive has provided the Company with
satisfactory proof of the Executive’s legal right to work in the United States.
The Executive is not party to any contract or agreement, whether oral or in
writing, that may preclude him from rendering services as an employee of the
Company hereunder. In connection with, and as a condition to his employment by
the Company, the Executive has executed and agrees to be bound by that certain
Confidential Information and Invention Assignment Agreement with the Company
attached hereto as Exhibit A.
 

--------------------------------------------------------------------------------


 
4. Compensation and Related Matters.
 
(a) Salary. The Company shall pay the Executive a base salary of $250,000 per
year, which shall be paid to Executive in accordance with the Company’s standard
payroll practices. The Executive’s performance and salary shall be subject to
review and increase consistent with the standard practices of the Company.
 
(b) Bonus. The Executive shall be eligible to receive a quarterly incentive
bonus with a target of $150,000 and a maximum of up to $250,000 each calendar
year (the “Bonus”), which amount shall be pro-rated with respect to the
remainder of calendar year 2007 by reference to the number of whole calendar
months remaining between the date hereof and December 31, 2007. The Bonus shall
be payable to the Executive in respect of his services to the Company based on
the achievement of Revenue, Operating Profit, and Operating Metric objectives
determined by the Board for the remainder of 2007, and on the achievement of
objectives for subsequent quarters as determined by the Board and communicated
to the Executive in advance of each such quarter. Notwithstanding the foregoing,
the Executive shall be guaranteed payment of $12,000 of the Bonus for the
remainder of 2007 for each full calendar month (not to exceed six (6) calendar
months) that the Executive is employed by the Company (the “Guaranteed Bonus
Payment”). Except as provided in the immediately following sentence, for each
calendar quarter, the Bonus shall be payable as soon as practicable following
the Board’s determination in its reasonable judgment that all or any portion of
the Bonus has been earned as a result of the achievement of the related
performance objectives on a pro rata basis for such quarter. The Guaranteed
Bonus Payment, with respect to calendar 2007, will be paid quarterly within
fifteen (15) days after the close of the calendar quarter to which such payment
relates; provided, however, if not previously paid, any accrued Guaranteed Bonus
Payment will be paid within fifteen (15) days after Executive ceases to be
employed by the Company
 
(c) Stock Options.
 
(i) Initial Option Grant. The Executive shall be granted on the Effective Date,
an option to purchase 20,000,000 shares of the Company’s Common Stock (the
“Initial Option”).  The shares covered by the Initial Option, if immediately
exercisable, would constitute one and one-tenth percent (1.1%) of the
outstanding Common Stock of the Company on a fully diluted basis as of the date
of grant. Except as otherwise provided herein, subject to the Executive’s
remaining continuously employed by the Company as of each such date, the Initial
Option shall vest and become exercisable with respect to twenty-five percent
(25%) of the shares subject to the Initial Option the Initial Option’s date of
grant, and shall become vested in equal monthly installments thereafter, such
that the Initial Option is vested and exercisable with respect to one hundred
percent (100%) of the shares subject to the Initial Option on the fourth year
anniversary of the Initial Option’s date of grant.
 
(ii) Performance Option Grant. If, at the end of the Company’s 2007-2010 fiscal
years, the Company has attained its agreed upon operating plan with respect to
revenues and with respect to operating profit, the Executive shall be granted an
option to purchase 5,000,000 shares per year (subject to appropriate
capitalization adjustments) of the Company’s Common Stock (the “Performance
Option”). The shares covered by the Performance Option, if immediately
exercisable, would constitute one and one-tenth percent (1.1%) of the
outstanding Common Stock of the Company on a fully diluted basis as of the date
of grant. The Performance Option shall be granted within two (2) weeks of the
Company’s filing of its Annual Report on Form 10-K for the applicable fiscal
year, which shall include the Company’s annual audited financial statements for
such fiscal year. For performance greater than or equal to 80% of the agreed
upon performance objectives, options shall be granted on a pro rata basis (i.e.
40% of options for 80% of performance goals). The Performance Option shall be
vested and exercisable as of its date of grant. For the portion of the
Performance Option that relates to the Company’s fiscal 2007 year, the Executive
will be granted 5,000,000 options, of which one half (½) shall be based upon the
agreed upon operating plan with respect to revenue and operating profit, and one
half (½) shall be guaranteed if the Executive shall be employed by the Company
as of December 31, 2007.
 
2

--------------------------------------------------------------------------------


 
(iii) Miscellaneous. The Initial Option and the Performance Options shall be
intended to qualify as “incentive stock options” within the meaning of Section
422(b) of the Internal Revenue Code of 1986, as amended (the “Code”) to the
maximum extent permitted under the applicable federal income tax rules and shall
each have a per share exercise price equal to the fair market value of a share
of the Company’s Common Stock as of the dates they are granted. The Initial
Option and the Performance Option shall be granted under, and subject to the
terms and conditions of, the Company’s 2003 and 2005 Stock Option Plans (or any
successor plan(s) thereto). The specific terms of the Initial Option and the
Performance Option shall be set forth in written stock option agreements between
the Company and the Executive which, except as provided herein, shall be in the
same form as customarily used by the Company with respect to employee stock
option grants.
 
(d) Business Expenses. The Company shall reimburse the Executive in connection
with the conduct of the Company’s business upon presentation of sufficient
evidence of such expenditures consistent with the Company’s policies as in place
from time to time.
 
(e) Other Benefits. The Executive shall be entitled to participate in or receive
health, welfare, life insurance, long-term disability insurance, bonus plan and
similar benefits as the Company provides generally from time to time to its
senior executives, and to its employees, generally. Nothing herein is intended,
or shall be construed to require the Company to institute or continue any, or
any particular, plan or benefits, other than the contractual Bonus program and
the contractual stock option program for the Executive described in Sections
4(b) and (c) respectively.
 
(f) Relocation Expense. If determined as necessary by the Company and the
Executive for the proper execution of the Company’s business plan, the Executive
will be relocated. If such relocation is deemed necessary, the Company will pay
expenses related to the relocation of the Executive including but not limited to
(i) professional moving costs, (ii) storage of household items, (ii) travel, and
(iv) temporary living. In any event, the Company will make available, maintain,
and place the Executive in charge of its current corporate living quarters or
comparable housing for twenty-four months.
 
(g) Vacations. During the Employment Period, the Executive shall be entitled to
four (4) weeks of paid vacation each year. The Executive shall also be entitled
to all paid holidays given by the Company to its senior executives. The
Executive agrees to utilize his vacation at such time or times as are (i)
consistent with the proper performance of his duties and responsibilities
hereunder and (ii) mutually convenient for the Company and the Executive.
 
3

--------------------------------------------------------------------------------


 
(h) Indemnification. The Executive, in any capacity on behalf of the Company or
any of its subsidiaries or affiliates, shall be entitled to exculpation,
indemnification, and advancement of expenses to the fullest extent not
prohibited by Delaware or other applicable law. The Executive shall also be
entitled to coverage under each directors’ and officers’ liability insurance
policy, if any, maintained by or on behalf of the Company’s directors and
officers. If, not currently available, The Company will adopt such plan within
90 days of the Executives start date.
 
5. Termination. The Executive’s employment hereunder shall be terminated, or may
be terminated, as the case may be, under the following circumstances:
 
(a) Death. The Executive’s employment hereunder shall terminate upon his death.
 
(b) Cause. The Company may terminate the Executive’s employment hereunder for
“Cause.” Cause shall mean (i) Employee’s breach of any of the material terms of
this Agreement and the failure by the Executive to cure or remedy such breach
within thirty (30) days after receipt by the Executive of written notice from
the Board specifying the breach, (ii) his conviction of a crime involving moral
turpitude or constituting a felony under the laws of any state, the District of
Columbia or of the United States, or (iii) his willful, intentional and material
misconduct in the performance of his duties hereunder, including without
limitation, his willful and intentional failure or refusal to carry out any
proper direction by the Board with respect to the services to be rendered by him
hereunder or the manner of rendering such services or his habitual neglect of
his duties as an officer of the Company, which misconduct or neglect, if capable
of cure in the Board’s reasonable judgment, shall continue after receipt of
written notice from the Company, specifying the alleged misconduct.
 
(c) Employment-At-Will/Termination for Any Reason. The Executive hereby agrees
that the Company may dismiss him under this Section 5 without regard (i) to any
general or specific policies (whether written or oral) of the Company relating
to the employment or termination of its employees, or (ii) to any statements
made to the Executive, whether made orally or contained in any document,
pertaining to the Executive’s relationship with the Company. Notwithstanding
anything to the contrary contained herein, the Executive’s employment with the
Company is not for any specified term and may be terminated by the Company at
any time by delivery of a Notice of Termination, for any reason, with or without
Cause, without liability except with respect to the payments provided for by
Section 5 below.
 
(d) Termination by the Executive for Good Reason. The Executive may terminate
his employment hereunder for “Good Reason”. Good Reason shall mean (i) any
reduction in the amount of the Executive’s base salary or aggregate incentive
compensation opportunities (inclusive of the Bonus) which reduction may also
occur pursuant to any assignment of performance goals and corresponding awards
which are inconsistent with prior performance goals and awards, (ii) any
significant reduction in the aggregate value of the Executive’s benefits as such
benefits may be increased from time to time (unless such reduction is pursuant
to a general change in benefits applicable to all similarly situated employees
of the Company), (iii) any material breach by the Company of this Agreement or
other written agreement with the Executive and the failure to cure or remedy
such breach within thirty (30) days after receipt by the Company of written
notice from the Executive, or (iv) any of (A) assignment to the Executive of any
duties materially inconsistent with his status as Chief Executive Officer of the
Company, (B) the removal of the Executive from the office of Chief Executive
Officer or (C) a significant adverse change in the nature or scope of the
authorities, powers, functions, responsibilities or duties attached to the
Executive’s position with the Company.
 
4

--------------------------------------------------------------------------------


 
(e) Voluntary Resignation. The Executive may voluntarily resign his position and
terminate his employment with the Company at any time by delivery of a written
notice of resignation to the Company (the “Notice of Resignation”). The Notice
of Resignation shall set forth the date such resignation shall become effective
(the “Date of Resignation”), which date shall, in any event, be at least sixty
(60) days and no more than ninety (90) days from the date the Notice of
Resignation is delivered to the Company.
 
(f) Notice. Any termination of the Executive’s employment by the Company or by
the Executive for Good Reason shall be communicated by written Notice of
Termination to the Executive or the Company, as applicable. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice that shall indicate the
specific termination provision in this Agreement relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.
 
(g) “Date of Termination” shall mean (i) if the Executive’s employment is
terminated by his death, the date of his death and (ii) if the Executive’s
employment is terminated pursuant to subsections (b), (c) (d) or (e) above, the
date specified in the Notice of Termination or Notice of Resignation, as
applicable.
 
(h) Termination Obligations.
 
(i) The Executive hereby acknowledges and agrees that all personal property and
equipment furnished to, or prepared by, the Executive in the course of, or
incident to, his employment, belongs to the Company and shall be promptly
returned to the Company upon termination of the Employment Period. “Personal
Property” includes, without limitation, all books, manuals, records, reports,
notes, contracts, lists, blueprints, and other documents, or materials, or
copies thereof (including computer files), and all other proprietary information
relating to the business of the Company. Following termination, the Executive
will not retain any written or other tangible material containing any
proprietary information of the Company.
 
(ii) Upon termination of the Employment Period, the Executive shall be deemed to
have resigned from all offices, including his position as a director of the
Company if applicable, then held with the Company or any affiliate.
 
5

--------------------------------------------------------------------------------


 
(iii) Upon termination of the Employment Period, this Agreement shall expire,
subject to fulfillment by the Executive and the Company of their respective
obligations upon termination provided for herein.
 
6. Compensation Upon Termination.
 
(a) Terminations other than by the Company Without Cause or by the Executive For
Good Reason. If the Executive’s employment shall terminate for any reason other
than as a result of (i) the Company’s termination of the Executive’s employment
without Cause pursuant to Section 5(c) hereof or (ii) the Executive’s
termination of his employment for Good Reason pursuant to Section 5(d) hereof,
the Company shall promptly pay the Executive (i) his salary through the Date of
Termination.
 
(b) Terminations by the Executive For Good Reason. If the Executive terminates
his employment for Good Reason pursuant to Section 5(d) hereof, the Company
shall, promptly pay the Executive in a single lump sum an amount equal to
eighteen (18) months of the salary payable to the Executive pursuant to and in
accordance with Section 4(a) hereof. In addition, in the event of the
Executive’s termination of employment for Good Reason, the Company shall cause
the Initial Option and Performance Options to immediately become vested and
exercisable. Finally, the Company shall also promptly pay to the Executive the
amounts described in Section 6(a) as if the Executive’s employment had
terminated for reasons other than by the Executive for Good Reason.
 
(c) Termination by the Company Without Cause. If the Company shall terminate the
Executive’s employment without Cause pursuant to Section 5(c) hereof, the
Company shall promptly pay the Executive in a single lump sum an amount equal to
eighteen (18) months of the salary payable to the Executive pursuant to and in
accordance with Section 4(a) hereof. In addition, the Company shall cause one
half (½) of any remaining portion of the Unvested Initial Option to immediately
become vested and exercisable.
 
(d) For purposes of this Agreement, “Change in Control” shall mean (i) a sale,
lease or other disposition, in one transaction or a series of transactions, of
all or substantially all of the assets of the Company, (ii) a merger or
consolidation in which the Company is not the surviving entity or if the Company
is the surviving entity, as a result of which the shares of the Company’s
capital stock are converted into or exchanged for cash, securities of another
entity, or other property, unless (in any case) the holders of the Company’s
outstanding shares of Common Stock immediately before the transaction own more
than 50% of the combined voting power of the outstanding securities of the
Company immediately after that transaction, (iii) a reverse merger in which the
Company is the surviving corporation but the shares of the Company’s Common
Stock outstanding immediately preceding the merger are converted by virtue of
the merger into other property, whether in the form of securities, cash or
otherwise, (iv) the Company’s stockholders approve a plan or proposal to
liquidate or dissolve the Company.
 
7. Restrictive Covenants.
 
(a) Definitions.
 
6

--------------------------------------------------------------------------------


 
(i) The term “Company” for purposes of Section 7 of this Agreement shall mean
NeoMedia Technologies, Inc., a Delaware corporation, and its affiliated and
related entities including, but not limited to, all of NeoMedia Technologies,
Inc.’s subsidiaries and joint venturers. It is understood that any affiliated or
related entities of NeoMedia Technologies, Inc. are intended third-party
beneficiaries of the provisions of this Agreement.
 
(ii) The term “Confidential Information” shall include, but not be limited to,
(a) Customer lists and Prospective Customer lists; specific information on
Customers and Prospective Customers (including information on purchasing
preferences, credit information, and pricing), pricing lists (including item and
Customer specific pricing information); names of agents; operations; contractual
or personnel data; trade secrets; license agreements; proprietary purchasing and
sales methods and techniques; pricing methods and strategies; computer software
design and/or improvements; methods of distribution; market feasibility studies;
proposed or existing marketing techniques or plans; future Company business
plans; project files; design systems; information on current and potential
Vendors including, but not limited to, their identity, pricing, and purchasing
information not generally known; personal information about the Company’s
executive officers and directors; and (b) any information that is of value or
significance to the Company that derives independent economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use, including information not generally known to the
competitors of the Company nor intended by the Company for general
dissemination. Confidential Information shall not include any (1) information
known generally to the public (other than as a result of unauthorized disclosure
by the Executive), (2) information that became available from a third party
source and such source is not bound by a confidentiality agreement, or (3) any
information not otherwise considered by the Board to be Confidential
Information.
 
(iii) The term “Customer” shall mean any person or entity which has purchased
goods, products or services from the Company, entered into any contract for
products or services with the Company, and/or entered into any contract for the
distribution of any products or services with the Company within the one (1)
year immediately preceding the termination of the Executive’s employment with
the Company for whatever reason.
 
(iv) The phrase “directly or indirectly” shall include the Executive either on
his own account, or as a partner, owner, promoter, joint venturer, employee,
agent, consultant, advisor, manager, executive, independent contractor, officer,
director, stockholder, or otherwise, of an entity.
 
(v) The term “Non-Compete Period” shall mean the Employment Period and the
thirty-six (36) months immediately following termination of the Executive’s
employment with the Company for whatever reason.
 
(vi) The term “Prospective Customer” shall mean any person or entity which has
purchased goods, Products or services from the Company, entered into any
contract for Products or services with the Company, and/or entered into any
contract for the distribution of any Products or services with the Company
within the one (1) year immediately preceding the termination of the Executive’s
employment with the Company for whatever reason.
 
7

--------------------------------------------------------------------------------


 
(vii) The term “Restricted Area” shall include any geographical location
anywhere in the world where Executive has been assigned to perform services on
behalf of Company during the Employment Period and where the Company, its
affiliates or subsidiaries either (a) is engaged in business, and (b) has
evidenced an intention to engage in business.
 
(viii) The term “Vendor” shall mean any supplier, person or entity from which
the Company has purchased Products or services during the one (1) year
immediately preceding the termination of the Executive’s employment with the
Company for whatever reason.
 
(b) Non-Competition. During the Employment Period and Non-Compete Period, in the
Restricted Area, the Executive shall not, directly or indirectly, engage in,
promote, finance, own, operate, develop, sell or manage or assist in or carry on
in any business in competition with the business of the Company, as such
business now exists or as it may exist at the time of the termination of the
Executive’s employment with the Company for whatever reason; provided, however,
that Executive may at any time own securities of any competitor corporation
whose securities are publicly traded on a recognized exchange so long as the
aggregate holdings of the Executive in any one such corporation shall constitute
not more than 5% of the voting stock of such corporation.
 
(c) Non-Solicitation of Employees or Independent Contractors. During the
Employment Period and the Non-Compete Period, the Executive shall not, directly
or indirectly, solicit or attempt to induce any employee of the Company or
independent contractor engaged and/or utilized by the Company in any capacity to
terminate his employment with, or engagement by, the Company. Likewise, during
the Employment Period and the Non-Compete Period, the Executive shall not,
directly or indirectly, hire or attempt to hire for another entity or person any
employee of the Company or independent contractor engaged and/or utilized by the
Company in any capacity.
 
(d) Non-Solicitation of Customers, Prospective Customers or Vendors. During the
Employment Period and the Non-Compete Period, the Executive shall not, directly
or indirectly, sell, assemble, manufacture or distribute products or services of
the type sold or distributed by the Company to any Customer, Prospective
Customer or Vendor of the Company in the Restricted Area through any entity
other than the Company. The Executive acknowledges and agrees that the Company
has substantial relationships with its Customers and Vendors, which the Company
expends significant time and resources in acquiring and maintaining, and that
the Company’s relationships with its Customers and Vendors constitute a
significant and valuable asset of the Company.
 
(e) Non-Disclosure of Confidential Information. During and after the Employment
Period, the Executive shall not, directly or indirectly, without the prior
written consent of the Board, or a person duly authorized thereby, other than a
person to whom disclosure is reasonably necessary or appropriate in connection
with the performance by Executive of the duties of Executive as an employee of
the Company, disclose or use for the benefit of himself or any other person,
corporation, partnership, joint venture, association, or other business
organization, any of the trade secrets or Confidential Information of the
Company. If Executive is legally required to disclose any Confidential
Information, Executive will notify the Company prior to doing so by providing
Company with written notice ten (10) business days in advance of the intended or
compelled disclosure. Notice shall be provided as defined in Section 7 below.
 
8

--------------------------------------------------------------------------------


 
(f) Need for Restrictions. The Executive acknowledges and agrees that each of
the restrictive covenants contained in this Section 7 is reasonable and
necessary to protect the legitimate business interests of the Company,
including, without limitation, the need to protect the Company’s trade secrets
and Confidential Information and the need to protect its relationships with its
Customers, Prospective Customers, Vendors and agents. The Executive also
acknowledges and agrees, as set forth in Section 7(h) below, that the Company
may obtain a temporary and/or permanent injunction to restrain any violations
or, or otherwise enforce, the restrictive covenants contained in this Section 7.
 
(g) Ownership by Company. The Executive acknowledges and agrees that any of his
work product created, produced or conceived in connection with his association
with the Company shall be deemed work for hire and shall be deemed owned
exclusively by the Company. The Executive agrees to execute and deliver all
documents required by the Company to document or perfect the Company’s
proprietary rights in and to the Executive’s work product.
 
(h) Breach of Restrictive Covenants. In the event of a breach by the Executive
of any restrictive covenant set forth in this Section 7, the Executive agrees
that such a breach would cause irreparable injury to the Company, and that if
the Company shall bring legal proceedings against the Executive to enforce any
restrictive covenant, the Company shall be entitled to seek all available civil
remedies, at law or in equity, including, without limitation, an injunction
without posting a bond, damages, attorneys’ fees, and costs.
 
(i) Successors and Assigns. The Company and its successors and assigns may
enforce these restrictive covenants.
 
(j) Construction, Survival. If the period of time, area, or scope of restriction
specified in this Section 7 should be adjudged unreasonable in any proceeding,
then the period of time, area, or scope shall be reduced so that the
restrictions may be enforced as is adjudged to be reasonable. If the Executive
violates any of the restrictions contained in this Section, the restrictive
period shall be tolled during the time that the Executive is in violation. All
the provisions of this Section 7 shall survive the term of this Agreement and
the Executive’s employment with the Company.
 
8. Return of Company Property. All of the Company’s products, Customer
correspondence, internal memoranda, designs, sales brochures, training manuals,
project files, price lists, Customer and Vendor lists, prospectus reports,
Customer or Vendor information, sales literature, territory printouts, call
books, notebooks, textbooks e-mails and Internet access, and all other like
information or products, including all copies, duplications, replications and
derivatives of such information or products, acquired by the Executive while in
the employ of the Company, whether prepared by the Executive or coming into the
Executive’s possession, shall be the exclusive property of the Company and shall
be returned to the Company promptly upon the Executive’s separation from the
Company. The Executive’s obligations under this Section 8 shall exist whether or
not any of these materials contain Confidential Information. The Executive shall
provide the Company with a signed certificate evidencing that all such property
has been returned, and that no such property or Confidential Information has
been retained by the Executive in any form.
 
9

--------------------------------------------------------------------------------


 
9. Notice. For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered, when transmitted by
facsimile with receipt confirmed, or one day after delivery to an overnight air
courier guaranteeing next day delivery, addressed as follows:
 
 

  If to the Executive:
William J. Hoffman, Jr.
5955 West Andechs Summit
Duluth, GA 30097
Telephone: (404) 723-2782
            With a copy to:
Gardere Wynne Sewell LLP
1601 Elm Street, Suite 3000
Dallas, TX 75201
Attention: Kenneth M. Niesman
Telephone: (214) 999-4672
Fax: (214) 999-3672
            If to the Company:
NeoMedia Technologies, Inc.
2201 Second Street
Suite #600
Fort Myers, FL 33901-3089
Telephone: (239) 337-3434
Fax: (239) 337-3668
            With a copy to
Kirkpatrick & Lockhart Preston Gates Ellis LLP
201 S. Biscayne Ave., Suite 2000
Miami, Florida 33131
Telephone: (305) 539-3300
Fax: (305) 358-7095
Attention: Clayton E. Parker
 



or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
 
10. Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.
 
11. Assignment. This Agreement may not be assigned by the Executive, but may be
assigned by the Company to any successor to its business and will inure to the
benefit and be binding upon any such successor.
 
10

--------------------------------------------------------------------------------


 
12. Tax Withholding. All amounts payable hereunder (including any non-cash
benefits) shall be subject to all applicable tax withholdings.
 
13. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
 
14. Headings. The headings contained herein are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.
 
15. Choice of Law. This Agreement shall be construed, interpreted and the rights
of the parties determined in accordance with the laws of the State of Florida
(without reference to the choice of law provisions of Florida law).
 
16. Limitation on Liabilities. If either party is awarded any damages as
compensation for any breach or action related to this Agreement, or any other
cause of action based in whole or in part on any breach of any provision of this
Agreement, such damages shall be limited to contractual damages and shall
exclude (i) punitive damages, and (ii) consequential and/or incidental damages
(e.g., lost profits and other indirect or speculative damages).
 
17. Entire Agreement. This Agreement contains the entire agreement and
understanding between the Company and the Executive with respect to the
employment of the Executive by the Company as contemplated hereby, and no
representations, promises, agreements or understandings, written or oral, not
herein contained shall be of any force or effect. This Agreement shall not be
changed unless in writing and signed by both the Executive and the Board of
Directors of the Company.
 
18. The Executive’s Acknowledgment. The Executive acknowledges (a) that he has
consulted with or has had the opportunity to consult with independent counsel of
his own choice concerning this Agreement and has been advised to do so by the
Company, and (b) that he has read and understands this Agreement, is fully aware
of its legal effect, and has entered into it freely based on his own judgment.
 
11

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.
 

          NEOMEDIA TECHNOLOGIES, INC.  
   
   
      /s/ George G. O’Leary  

--------------------------------------------------------------------------------

Name:  George G. O’Leary   Title:    Director       EXECUTIVE       /s/ William
J. Hoffman, Jr.  

--------------------------------------------------------------------------------

William J. Hoffman, Jr.



12

--------------------------------------------------------------------------------



SCHEDULE 1
 



 
Company/Group
Position
       
Uniqua Technologies, Inc.
Director
 
Day Engineering Services
Advisor
 
Synergy Networks
Board of Advisors
 
SalesNet
Board of Advisors
 
North Atlanta Airport Committee
Board
 
Republican Presidential
Member
 
Round-table
   
National Local Jr. Golf
Founder and Director
 
mStyle, LLC
Advisor
 
mToys, Inc
Advisor

13

--------------------------------------------------------------------------------

